UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 22, 2015 THE COMMUNITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Maryland 0-18279 52-1652138 (State or other Jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3035 Leonardtown Road, Waldorf, Maryland 20601 (Address of principal executive offices) (301) 645-5601 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On April 22, 2014, The Community Financial Corporation issued a press release announcing its results of operations and financial condition for the quarter ended March 31, 2015.A copy of the press release is attached as Exhibit 99.1 to this report and is furnished herewith. Item 9.01Financial Statements and Exhibits Exhibits NumberDescription 99.1Press Release dated April 22, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 27, 2015 By: /s/ Todd L. Capitani Todd L. Capitani Executive Vice President and Chief Financial Officer
